THE STATE OF SOUTH CAROLINA
                  In The Supreme Court

   Lori Dandridge Stoney, Respondent,

   v.

   Richard S.W. Stoney Sr., Petitioner,


   and Theodore D. Stoney Jr., Petitioner.

   Appellate Case No. 2016-002076



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal From Orangeburg County
        The Honorable Peter R. Nuessle, Family Court Judge


                   Opinion No. 27758
   Submitted November 29, 2017 – Filed December 20, 2017


                REVERSED AND REMANDED


   Charles H. Williams, of Williams & Williams, of
   Orangeburg, Donald Bruce Clark, of Charleston, and
   James B. Richardson Jr., of Columbia, for Petitioners.

   J. Michael Taylor, of Taylor/Potterfield, of Columbia,
   and Peter George Currence, of McDougall, Self,
   Currence & McLeod, of Columbia, for Respondent.
PER CURIAM: Petitioners each seek a writ of certiorari to review the decision
of the court of appeals in Stoney v. Stoney, 417 S.C. 345, 790 S.E.2d 31 (Ct. App.
2016). In Stoney, the court of appeals directed the family court judge to conduct a
new trial after holding the judge abused his discretion or otherwise erred in regards
to multiple issues. Finding error in the standard of review applied by the court of
appeals, we grant the petitions, dispense with further briefing, reverse the court of
appeals, and remand the case to the court of appeals to decide the appeal applying
the appropriate standard of de novo review articulated in Lewis v. Lewis, 392 S.C.
381, 709 S.E.2d 650 (2011).

In Lewis, this Court extensively analyzed the applicable standard of review in
family court matters and reaffirmed that it is de novo. We noted that, while the
term "abuse of discretion" has often been used in this context, it is a "misnomer" in
light of the fact that de novo review is prescribed by article V, § 5 of the South
Carolina Constitution. See S.C. Const. art. V, § 5 (stating in equity cases, the
Supreme Court "shall review the findings of fact as well as the law, except in cases
where the facts are settled by a jury and the verdict not set aside").

We observed that de novo review allows an appellate court to make its own
findings of fact; however, this standard does not abrogate two long-standing
principles still recognized by our courts during the de novo review process: (1) a
trial judge is in a superior position to assess witness credibility, and (2) an
appellant has the burden of showing the appellate court that the preponderance of
the evidence is against the finding of the trial judge.

In the current appeal, the court of appeals cited Lewis, but it veered from a
complete application of this benchmark. The court of appeals repeatedly
referenced an "abuse of discretion" standard throughout its findings, which
culminated in a reversal and remand for a new trial on numerous issues. As
recognized by the parties, once the court of appeals found error in one aspect of the
family court judge's ruling, it impacted other components, creating a "domino
effect."

Although appellate courts have been citing Lewis for the appropriate standard of
review in family court matters since its publication in 2011, there appears to be
lingering confusion over the actual implementation of this standard. This is
evidenced by the fact that in some decisions the courts have cited Lewis while also
simultaneously referencing cases citing an abuse of discretion standard.1 In
addition, some attorneys continue to cite an abuse of discretion standard in their
briefs to this Court. This trend is troubling in light of the fact that application of
the correct standard of review is often crucial in an appeal. See Dorman v. Dep't of
Health & Envtl. Control, 350 S.C. 159, 565 S.E.2d 119 (Ct. App. 2002)
(highlighting the critical importance of a court's standard for review). For these
reasons, we reiterate that the proper standard of review in family court matters is
de novo, rather than an abuse of discretion, and encourage our courts to avoid
conflating these terms in appeals from the family court.

Accordingly, we reverse the decision of the court of appeals and remand this case
for consideration of the issues on appeal applying the de novo standard.

REVERSED AND REMANDED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.




1
  See, e.g., McKinney v. Pedery, 413 S.C. 475, 776 S.E.2d 566 (2015); Crossland
v. Crossland, 408 S.C. 443, 759 S.E.2d 419 (2014); Wilburn v. Wilburn, 403 S.C.
372, 743 S.E.2d 734 (2013); Woods v. Woods, 418 S.C. 100, 790 S.E.2d 906 (Ct.
App. 2016); Ricigliano v. Ricigliano, 413 S.C. 319, 775 S.E.2d 701 (Ct. App.
2015); Srivastava v. Srivastava, 411 S.C. 481, 769 S.E.2d 442 (Ct. App. 2015);
Hawkins v. Hawkins, 403 S.C. 228, 742 S.E.2d 677 (Ct. App. 2013); Lewis v.
Lewis, 400 S.C. 354, 734 S.E.2d 322 (Ct. App. 2012); Sheila R. v. David R., 396
S.C. 41, 719 S.E.2d 682 (Ct. App. 2011); Moeller v. Moeller, 394 S.C. 365, 714
S.E.2d 898 (Ct. App. 2011); Reed v. Pieper, 393 S.C. 424, 713 S.E.2d 309 (Ct.
App. 2011).